EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/262,178, filed on 1/30/2019 in which claims1-20 are presented for examination.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
Drawings
Drawings filed on 1/30/2019 is accepted by the examiner.
IDS
References cited in the IDS filed on 1/30/2019 have been considered by the examiner.
Priority
Applicant’s claim for benefit of priority based on US Provisional Application 62/781,767 filed on 12/19/2018 is acknowledged by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
Prior arts of record and further search does not explicitly teach the following limitation(s) – “generating, by the one or more computing devices, at least two different subcomponent variants for each of one or more of the plurality of model subcomponents; generating, by the one or more computing devices, a plurality of different model variants that comprise combinations of different ones of the at least two subcomponent variants for each of the one or more of the plurality of model subcomponents” in claims 1, 16, and 20, in view of all other limitations of claims 1, 16, and 20, respectively.
Closest prior art is Lamb et al. (“Fortified Networks: Improving the Robustness of Deep Networks by Modeling the Manifold of Hidden Representations”). Lamb teaches receiving descriptions and data related to the “Fortified Networks” architecture and later on trains the robustified NN with a dataset and thus teaching the limitations – “obtaining, by one or more computing devices, data descriptive of an architecture of the machine-learned model, wherein the machine-learned model comprises a plurality of model subcomponents; and training, by the one or more computing devices, the plurality of different model variants on a training dataset.
Andoni et al. (US 2019/0228312 A1) discloses - During training mode, first input data is provided to a first neural network to generate first output data indicating that the first input data is classified in a first cluster. The first input data includes at least one of a continuous feature or a categorical feature. Second input data is generated and provided to at least one second neural network to generate second output data. The at least one second neural network corresponds to a variational autoencoder. An aggregate loss corresponding to the second output data is determined, including at least one of evaluating a first loss function for the continuous feature or evaluating a second loss function for the categorical feature. Based on the aggregate loss, at least one parameter of at least one neural network is adjusted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497